Case 1:21-mj-03013-JG Document 6 Entered on FLSD Docket 05/25/2021 Page 1 of 1


                    UN ITED STA TE S D ISTR ICT C O UR T
                    SO U TX RN D ISTRIC T O F FLO RID A
                            M IA W D IV ISIO N

                    CaseNo.21-M J-3013-GOODM AN (SEALED)



UM TED STA TES OF AO RICA ,
         Plaintiff,


V.



A RTUR O CAR I,O S M UR ILLO PRIJIC ,
            Defendantts).
                       /



      TH IS CA U SE cam e before the Court and pursuant to proceedings it is

thereupon,PUR SU A N T TO TI'
                            IE A R REST OF TFIE A BO V E N A O D

D EFEN D A N T,TI'H S CA SE IS HE REB Y UN SEA LED .

D O N E A N D O R D ER ED atM iam i,Florida.



D ated:5/24/2021




                                /
                                ,
                               ;
                              Jonathan Goodm an
                              U N IT ED STA TE S M A G ISTR A TE JU D G E
